COLORADO COURT OF APPEALS                                         2017COA51


Court of Appeals No. 15CA0878
El Paso County District Court No. 06DR65
Honorable Theresa M. Cisneros, Judge
Honorable Evelyn H. Sullivan, Magistrate


In re the Marriage of

Sylvia Dean, f/k/a Sylvia Cook,

Appellant,

and

Andre L. Cook,

Appellee.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division VII
                         Opinion by JUDGE BOORAS
                              Terry, J., concurs
                             Berger, J., dissents

                          Announced April 20, 2017


Sylvia Dean, Pro Se

Beltz & West, P.C., Daniel A. West, Colorado Springs, Colorado, for Appellee
¶1    In this post-decree dissolution of marriage proceeding, Sylvia

 Cook (mother), now known as Sylvia Dean, appeals the district

 court’s adoption of the magistrate’s finding of contempt and award

 of attorney fees in favor of Andre L. Cook (father). We affirm in part,

 reverse in part, and remand for further proceedings.

                             I. Background

¶2    Mother and father divorced in 2006. At that time, the court

 named mother the primary residential parent for the parties’ two

 children but allowed the parties to determine their own “liberal

 parenting time” schedule.

¶3    Six years later, mother moved to stop father’s parenting time,

 asserting that he had not seen the children in more than two years

 and had no interest in seeing them. Father responded that mother

 had denied him parenting time, and he requested a more formal

 parenting time schedule.

¶4    Eventually the parties stipulated to, and the court adopted, a

 parenting time arrangement. As now relevant, the parties agreed

 that father (1) would have parenting time every Wednesday from

 after school until 7:00 p.m. and (2) “shall be entitled to have

 Thanksgiving this year [2013] with the children from 10:00 a.m. on


                                    1
 Thursday until taking the children to school on the following

 Monday morning.”

¶5    Father later filed a verified motion and affidavit for contempt,

 requesting remedial contempt sanctions for mother’s

 noncompliance with the two above-mentioned portions of their

 stipulation.

      The following reflects how the contempt motion proceeded:

       The advisement hearing occurred on March 3, 2014.

       The parties appeared for the contempt hearing on May 19,

         2014, but agreed to set it over until September 22, 2014, so

         that they could participate in a settlement meeting. The

         parties also agreed that mother would contact a therapist,

         and the court ordered her to start therapy within thirty

         days.

       On September 22, the contempt hearing was set over to

         October 6, 2014.

       The magistrate began the contempt hearing on October 6

         and finished it on November 3, 2014, when she found

         mother in remedial contempt and ordered her to pay

         father’s attorney fees. The magistrate further ordered that

                                   2
         mother could purge the contempt by allowing father to have

         the children during their 2014 Thanksgiving break.

       Sentencing occurred on January 28, 2015, at which time

         the court ordered mother to pay father’s $4926.25 in

         attorney fees.

¶6    Mother timely filed a C.R.M. 7 petition challenging the

 magistrate’s orders. The district court adopted the magistrate’s

 orders on review.

                     II. Applicable Legal Principles

¶7    C.R.C.P. 107 provides the authority under which courts are to

 conduct contempt proceedings. See In re Marriage of Nussbeck, 974

 P.2d 493, 498 (Colo. 1999). Remedial sanctions for contempt must

 be supported by findings of fact establishing that the contemnor (1)

 did not comply with a lawful order of the court; (2) knew of the

 order; and (3) had the present ability to comply with the order. In re

 Marriage of Cyr, 186 P.3d 88, 92 (Colo. App. 2008).

¶8    Like the district court, we must accept the magistrate’s factual

 determinations as to contempt unless there is no support in the

 record for those findings or the findings are clearly erroneous. See

 C.R.M. 7(a); In re Marriage of Webb, 284 P.3d 107, 108-09 (Colo.


                                   3
  App. 2011); see also In re Parental Responsibilities Concerning

  G.E.R., 264 P.3d 637, 638-39 (Colo. App. 2011) (reviewing court

  engages in a second layer of appellate review of the magistrate’s

  order, and must accept the magistrate’s findings unless they are

  clearly erroneous). “A court’s factual findings are clearly erroneous

  only if there is no support for them in the record.” Van Gundy v.

  Van Gundy, 2012 COA 194, ¶ 12.

             III. Sua Sponte Reconsideration of Sanctions

¶9     Mother first contends that the magistrate improperly

  reconsidered the May 19 order when, on November 3, she changed

  the nature of the sanctions imposed. We reject this contention

  because no sanctions were imposed until November 3, when the

  magistrate found mother guilty of remedial contempt. See Wright v.

  Dist. Court, 192 Colo. 553, 555, 561 P.2d 15, 17 (1977) (finding of

  contempt must precede imposition of sanctions).

¶ 10   We acknowledge that the magistrate entered an order on May

  19 requiring mother to engage in therapy. However, the record

  reveals that the magistrate simply adopted the parties’ stipulation

  concerning the same; the order was not imposed to force mother’s




                                    4
  compliance with the parenting time stipulation. See C.R.C.P.

  107(a)(5) (defining remedial sanctions).

                        IV. Evidence and Findings

¶ 11   Mother’s second, third, and fifth contentions challenge the

  evidence presented at the contempt and sentencing hearings, the

  weight placed on that evidence by the magistrate, and the findings

  and inferences the magistrate made in her orders. We do not

  disturb the orders.

¶ 12   A party seeking review of a magistrate’s order has the burden

  to provide the reviewing court with a record justifying the rejection

  or modification of that order. In re Marriage of Rivera, 91 P.3d 464,

  466 (Colo. App. 2004); see also Yadon v. Southward, 64 P.3d 909,

  912 (Colo. App. 2002) (pro se litigants must adhere to the same

  rules of procedure applicable to attorneys).

¶ 13   If an appellant argues “that a finding or conclusion is

  unsupported by the evidence or is contrary to the evidence, the

  appellant shall include in the record a transcript of all evidence

  relevant to such finding or conclusion.” C.A.R. 10(b). Where the

  appellant fails to provide such a transcript, the reviewing court




                                     5
  must presume that the record supports the judgment. See C.R.M.

  7(a)(9); In re Marriage of Beatty, 2012 COA 71, ¶ 10.

¶ 14   Here, the transcripts from the contempt and sentencing

  hearings are in the appellate record. However, mother did not

  provide them to the district court when she sought review of the

  magistrate’s orders under C.R.M. 7(a). Consequently, we confine

  our review of mother’s arguments to the record considered by the

  district court, which did not include any transcripts. See Rivera, 91

  P.3d at 466.

¶ 15   Without reviewing the transcripts, we are unable to evaluate

  the evidence to determine whether it sufficiently supports the

  magistrate’s orders. See C.R.M. 7(a)(9); G.E.R., 264 P.3d at 639. To

  the contrary, we must presume that the record supports the

  magistrate’s orders that mother failed to comply with the parties’

  stipulation and was, therefore, in remedial contempt. See C.R.M.

  7(a)(9); Beatty, ¶ 10; see also People v. Wells, 776 P.2d 386, 390

  (Colo. 1989) (reviewing court cannot conclude that district court’s

  judgment is erroneous when the record is insufficient).

¶ 16   Mother’s related argument that she cannot be held in

  contempt because she did not “willfully” violate the order is


                                    6
  misplaced. Willfulness is not a requirement for finding remedial

  contempt. See Cyr, 186 P.3d at 91-92.

            V. Order as to Compliance with Parenting Time

¶ 17   We agree with mother’s fourth contention that the magistrate

  exceeded her authority when she ordered mother

            to remove all privileges for up to a month for
            the children if they do not comply with her
            instruction to go to [father]’s home. This
            means no TV, no cable, no music, no friends,
            no cell phone, no I-pads, no computers, unless
            the parenting time is exercised with the
            [father]. Each violation of failure to attend
            parenting time will result in a one month
            restriction of these items for the children by
            [m]other.

  We therefore strike these three sentences from paragraph 9 of the

  magistrate’s order.

¶ 18   Contrary to father’s assertion, mother properly preserved this

  claim in her petition for district court review. Hence, we may

  consider the issue on appeal. See People in Interest of K.L-P., 148

  P.3d 402, 403 (Colo. App. 2006).

¶ 19   To resolve disputes concerning parenting time, courts have

  broad authority to make or modify parenting time orders that are in

  the best interests of the children. See §§ 14-10-129(1)(a),



                                     7
  -129.5(2)(h), C.R.S. 2016. But there is a presumption that fit

  parents act in the best interests of their children. Troxel v.

  Granville, 530 U.S. 57, 58 (2000); In Interest of Baby A, 2015 CO

  72, ¶ 23.

¶ 20   However, the magistrate’s order disregards that presumption

  by concluding that mother should be disciplining her children if

  they choose not to visit with father and specifying the disciplinary

  actions that mother must take.1 See Troxel, 530 U.S. at 73-74

  (noting that a court cannot interfere with a fit parent’s decisions

  simply because it believes a “better” decision could be made). We

  do not suggest that mother may violate the parenting time order by

  allowing her children to refuse to visit with father. We simply

  conclude that by specifying the methods that she must employ in


  1 Similarly, in Violette v. Violette, 120 A.3d 667 (Me. 2015), the
  Supreme Judicial Court of Maine disapproved of a trial court order
  requiring the parties to enforce visitation by requiring the refusing
  child to stay in his or her bedroom without access to the Internet, a
  telephone, text messaging, a television, or video games during such
  time. Although the court did not reach the constitutional issue
  under Troxel v. Granville, 530 U.S. 57 (2000), the court concluded
  that requiring the parents to discipline their children in “such a
  very specific and inflexible fashion” with “no discretion left to the
  parents” was an abuse of discretion. Violette, 120 A.3d at 676.



                                     8
  order to obtain the children’s compliance, the order improperly

  ignores the fit parent presumption. Accordingly, we conclude that

  the magistrate exceeded her authority in entering paragraph 9 of

  her order, and we therefore strike it. Insofar as the district court

  adopted that portion of the magistrate’s order, we reverse the

  district court’s order.

¶ 21   The dissent contends that the district court was precluded

  from requiring mother to take even unspecified measures to require

  the children to submit to the parenting time order, and that it had

  no authority to impose contempt sanctions absent mother taking

  actions that would “thwart” enforcement of the parenting time

  order. However, a district court has inherent authority to enforce

  obedience to its orders through contempt sanctions. People v.

  McGlotten, 134 P.3d 487, 489-90 (Colo. App. 2005). Additionally,

  under section 14-10-129.5(2)(e), a court may hold a parent in

  contempt of court and impose a fine or jail sentence where the

  parent does not comply with a parenting time schedule.

¶ 22   Although it might be difficult to compel a child, particularly a

  teenager, to comply with a court-ordered parenting plan, this does

  not excuse a parent from making reasonable good faith efforts to


                                     9
secure the child’s compliance. See In re Marriage of Marez, 340

P.3d 520, 527 (Mont. 2014) (“[W]here a parent fails to make

reasonable efforts to require a recalcitrant child to attend visitation

as provided for in a parenting plan, the parent has not made a good

faith effort to comply with the parenting plan, and a contempt order

may be appropriate.”). As the Supreme Court of Montana noted in

Marez, “[a] parent is not a ‘powerless bystander’ in the decisions

and actions of a child, and has ‘an obligation to attempt to

overcome the child’s resistance’ to visitation.” Id. (quoting In re

Marriage of Rideout, 77 P.3d 1174, 1182 (Wash. 2003)).2 In other

words, a parent is expected to do more than refrain from

discouraging visitation; a parent is expected to take affirmative

action to encourage visitation. Although the dissent views a

“reasonable good faith efforts” standard as vague, good faith efforts

may be considered in contempt proceedings to determine

compliance with a court order. See Arevalo v. Colo. Dep’t of Human

2 In our view, reasonable good faith efforts would not require that
the parent take actions that would harm a child. The magistrate
specifically stated that the required discipline of the children would
not include physical punishment. And although the magistrate
used the term “discipline,” a parent might, in his or her discretion,
elect to employ a reward as an incentive to obtain compliance with
the court’s visitation order.

                                   10
  Servs., 72 P.3d 436, 440 (Colo. App. 2003) (holding that

  department’s failure to make good faith efforts supported trial

  court’s conclusion that department intentionally failed to comply

  with court’s order); In re Marriage of Hartt, 43 Colo. App. 335, 336,

  603 P.2d 970, 971 (1979) (considering case wherein trial court

  deferred contempt sentence for two months to consider contemnor’s

  good faith efforts to pay support and arrears payments).

¶ 23   Because a parent should make reasonable good faith efforts to

  comply with a court’s visitation order, and the magistrate found

  with record support that the mother had not made such efforts, the

  contempt finding was not an abuse of discretion.

                                 VI. Bias

¶ 24   We disagree with mother’s sixth contention that the magistrate

  demonstrated a bias against her and should have been disqualified.

  Mother’s allegations are based only on the magistrate’s legal rulings

  and the resolution of conflicting evidence, which are not bases for

  disqualification. See Smith v. Dist. Court, 629 P.2d 1055, 1057

  (Colo. 1981) (holding that it is proper for a judge to use what has

  been learned in his or her judicial capacity in making observations

  about a matter); see also People in Interest of S.G., 91 P.3d 443, 447


                                    11
  (Colo. App. 2004) (noting that a judge’s ruling on a legal issue or the

  opinions formed against a party are not bases for disqualification);

  In re Marriage of Nussbeck, 899 P.2d 347, 350 (Colo. App. 1995)

  (adverse rulings do not constitute grounds for claiming bias or

  prejudice).

¶ 25    Further, the record reveals that mother did not seek the

  magistrate’s disqualification under C.R.C.P. 97. See In re Marriage

  of Zebedee, 778 P.2d 694, 699 (Colo. App. 1988) (declining to

  consider bias argument when the matter was not raised in a

  C.R.C.P. 97 motion for disqualification). While mother argues in

  her reply brief that she previously requested the magistrate’s

  recusal, we note that her prior request was legally insufficient

  because it was unsupported by an affidavit. See C.R.C.P. 97

  (requiring that motion for disqualification be supported by an

  affidavit).

                   VII. Rules of Professional Conduct

¶ 26    We decline to consider mother’s seventh and final contention

  that father’s attorney violated the rules of professional conduct.

  This court has no jurisdiction over allegations that an attorney has

  violated the Colorado Rules of Professional Conduct. That


                                    12
  jurisdiction lies in the supreme court and with the presiding

  disciplinary judge. See C.R.C.P. 251.1(b).

                           VIII. Attorney Fees

¶ 27   Mother argues that the magistrate should have held a hearing

  on the reasonableness of father’s attorney fee affidavit. We agree.

¶ 28   Mother objected to father’s fee affidavit on the basis that it was

  ambiguous and lacked clarity, and she requested a hearing on the

  issue of reasonableness. Once she raised these assertions, the

  magistrate should have held a hearing on this issue.

¶ 29   While C.R.C.P. 107 does not impose an express requirement of

  a hearing on the amount of an attorney fee award, we nevertheless

  conclude that, upon request of a party, an evidentiary hearing must

  be held to determine the issue of reasonableness. See Pedlow v.

  Stamp, 776 P.2d 382, 386 (Colo. 1989) (construing sections

  13-17-101 to -203, C.R.S. 2016, as requiring an evidentiary

  hearing).

¶ 30   We thus remand for the district court to hold an evidentiary

  hearing on the issue of reasonableness of the award imposed as a

  contempt sanction.




                                    13
                     IX. Issues Raised in Reply Brief

¶ 31   We do not consider the arguments mother makes for the first

  time in her reply brief or those that seek to expand upon the

  contentions she raised in her opening brief. See In re Marriage of

  Drexler, 2013 COA 43, ¶ 24.

                       X. Appellate Attorney Fees

¶ 32   We decline to award mother her requested “[a]ttorney’s fees,

  fines and damages.” Not only is mother not entitled to attorney fees

  as a pro se party, see Smith v. Furlong, 976 P.2d 889, 890 (Colo.

  App. 1999) (holding that there is no basis to award “attorney fees”

  to a pro se litigant, because no “attorney fees” exist in such

  situations), but she has failed to cite any legal basis for her request.

  See C.A.R. 39.1 (requiring that party requesting attorney fees

  explain the legal and factual basis therefor).

¶ 33   Father requests an award of his appellate attorney fees under

  C.R.C.P. 107(d)(2). Because father has incurred attorney fees “in

  connection with the contempt proceeding,” id., we remand the case

  for the district court to determine his entitlement to and the

  amount of attorney fees, if any, incurred on appeal. See C.A.R.




                                     14
  39.1; Madison Capital Co. v. Star Acquisition VIII, 214 P.3d 557, 562

  (Colo. App. 2009).

                             XI. Conclusion

¶ 34   We reverse that portion of paragraph 9 of the magistrate’s

  order that mandates mother to discipline her children. The district

  court’s order is reversed to the extent it adopts that portion of the

  magistrate’s order.

¶ 35   In all other respects the orders are affirmed, and the case is

  remanded for the court to consider the reasonableness of the

  attorney fee award to father and father’s request for appellate

  attorney fees under C.R.C.P. 107(d)(2).

       JUDGE TERRY concurs.

       JUDGE BERGER dissents.




                                    15
            JUDGE BERGER, dissenting.

¶ 36   This case presents an important issue of first impression:

  what must a custodial parent do to ensure that her teenaged

  children visit with their non-custodial parent, as prescribed by a

  parenting time order?

¶ 37   We all agree that the custodial parent may not do anything,

  expressly or impliedly, to thwart the court’s parenting order.

  § 14-10-129.5, C.R.S. 2016; In re Marriage of Cyr, 186 P.3d 88, 91

  (Colo. App. 2008). Any express or implied suggestion or

  encouragement to the child (who, by the terms of a parenting order,

  is not compelled to do anything) by the custodial parent that the

  child not engage in the court-ordered parenting time violates the

  order and subjects the custodial parent to the court’s coercive and

  punitive contempt powers. Cyr, 186 P.3d at 91.

¶ 38   But the majority goes much further: it adopts a vague,

  undefined standard, the violation of which subjects the custodial

  parent to sanctions, including imprisonment. It holds that the

  custodial parent must make “reasonable good faith efforts to secure

  [a] child’s compliance” with the parenting order.




                                    16
¶ 39   There is a multitude of problems with this standard. I begin

  with due process requirements. Just as vague laws offend the Due

  Process Clause because they fail to “give the person of ordinary

  intelligence a reasonable opportunity to know what is prohibited,”

  People v. Holmes, 959 P.2d 406, 414 (Colo. 1998) (quoting High

  Gear & Toke Shop v. Beacom, 689 P.2d 624, 630 (Colo. 1984)), so

  too do vague court orders that may subject a custodial parent to

  incarceration for violation of its terms. See Colo. Springs Bd. of

  Realtors, Inc. v. State, 780 P.2d 494, 499 (Colo. 1989) (“[A]n

  injunction prohibiting conduct must be sufficiently precise to

  enable the party subject to the equitable decree to conform its

  conduct to the requirements thereof.”); Z.J. Gifts D-2, L.L.C. v. City

  of Aurora, 93 P.3d 633, 639 (Colo. App. 2004) (same).

¶ 40   I do not understand how a custodial parent, acting entirely in

  good faith, can know with any level of confidence what are

  “reasonable good faith efforts to secure [a] child’s compliance” with

  a parenting order.

¶ 41   The majority tells us that the district court may not specify

  what disciplinary action mother must take to meet the court-

  imposed standard, but gives neither mother nor any other custodial


                                     17
  parent any guidance as to what is actually required to conform her

  conduct to the law. Notably, the majority affirms paragraph seven

  of the contempt order, which orders mother to “prove that she is

  actually supporting [father’s] parenting time by doing things like

  withholding electronics and other privileges to make clear to these

  children that they are expected to spend Thanksgiving Break with

  Father.”

¶ 42   I take it that the majority is holding that some level of

  discipline is required to compel the child to spend time with the

  non-custodial parent, no matter what the child thinks. But what

  are the limits of that discipline? Must mother prohibit her children

  from participating in school athletics or other extracurricular

  activities? Or, visiting with their friends? How is the custodial

  parent supposed to determine what those limits are in any

  particular situation?1



  1 In re Marriage of Marez, 340 P.3d 520 (Mont. 2014), relied on by
  the majority, is factually distinguishable. There, the trial court
  found that the wife “likely influenced [the child] in her purported
  decision not to visit her father.” Id. at 526. Such a finding would
  support a contempt finding under the standard I advocate. The
  balance of the opinion ― the parts that the majority specifically
  relies upon ― is dictum because it is unnecessary to the court’s

                                    18
¶ 43   Because parents’ views on discipline of children vary

  enormously, and may depend on a particular parent’s upbringing,

  culture, religion, and numerous other factors, this standard is, in

  reality, nothing less than an invitation for judges to impose their

  own beliefs on parents.

¶ 44   That is precisely what Troxel v. Granville, 530 U.S. 57 (2000),

  prohibits. “[T]he Due Process Clause does not permit a State to

  infringe on the fundamental right of parents to make child rearing

  decisions simply because a state judge believes a ‘better’ decision

  could be made.” Id. at 72-73. “[T]his fundamental right of parents

  encompasses the presumption that a fit parent will act in the best

  interests of his or her child.” In Interest of C.T.G., 179 P.3d 213,

  223 (Colo. App. 2007).

¶ 45   There is no evidence here that the mother’s failure to punish

  her teenaged children for apparently refusing to spend time with

  their father is against the children’s best interests.

¶ 46   Aside from due process notice problems and Troxel, there is

  another fundamental problem with the majority’s standard: the lack



  decision. And, for the reasons that I discuss, the dictum is
  unsound and should not be followed.

                                     19
  of any statutory authorization. In Colorado, parenting orders are

  comprehensively governed by the Colorado Uniform Dissolution of

  Marriage Act, sections 14-10-101 to -133, C.R.S. 2016, but the

  majority does not cite and I am unaware of any statutory authority

  supporting the proposition that a custodial parent has a legal

  obligation to discipline her child in order to ensure that the child

  complies with a parenting order in favor of the non-custodial

  parent.

¶ 47   Recognizing that enforcement of parenting time orders may

  require a variety of tools, the General Assembly enacted section 14-

  10-129.5. After finding that a parent has violated a parenting time

  order, the statute authorizes the court to do any of the following:

             modify the existing order concerning the allocation of

              parental responsibilities, § 14-10-129.5(2)(b);

             require either or both parents to attend a parental

              education program at the expense of the non-complying

              parent, § 14-10-129.5(2)(b.3);

             require the parties to participate in family counseling at

              the expense of the non-complying parent, § 14-10-

              129.5(2)(b.7);

                                     20
           require the violator to post bond or security to ensure

             future compliance, § 14-10-129.5(2)(c);

           require make-up time, § 14-10-129.5(2)(d);

           impose a fine or jail sentence, § 14-10-129.5(2)(e); or

           enter “[a]ny other order that may promote the best

             interests of the child or children involved,” § 14-10-

             129.5(2)(h).

¶ 48   But nowhere does the statute expressly (or in my view,

  implicitly) authorize a court to order a parent to impose specific

  discipline on her child to force the child to engage in unwanted

  parenting time with the non-custodial parent. Nor does allowing

  the parent, rather than the court, to choose the specific discipline

  solve the problems, for the reasons I discussed above.

¶ 49   To the extent that the majority relies on the “catch-all”

  provision of section 14-10-129.5(2)(h) to support its assumption

  that mother may be required to impose discipline, that reliance

  runs squarely into, and in my view violates, Troxel. Despite any

  attendant inconvenience, courts must abide by Troxel’s

  fundamental principle that parents, not judges, make child rearing

  decisions. Troxel, 530 U.S. at 72-73.

                                    21
¶ 50   The magistrate and the district court did not abide by this

  principle, and the majority’s judgment allows this constitutional

  violation to continue.

¶ 51   The problems I identify are particularly acute in this case

  because the children are teenagers. If the children were young

  children, who presumably always do what their parents tell them to

  do, the analysis and result might be different. But not with

  teenaged children who, unlike young children, are of an age and

  maturity to have a will of their own.

¶ 52   Though no Colorado appellate court has addressed this

  precise question, the North Dakota Supreme Court has. In Votava

  v. Votava, 865 N.W.2d 821, 824 (N.D. 2015), the court affirmed a

  district court’s decision declining to hold the mother in contempt

  when her twelve- and fourteen-year-old children refused to visit

  their father. The trial court found, with record support, that “[i]t is

  almost impossible, at their age, to force them to make the visit.

  That’s possible with younger children but with older children it’s




                                     22
  not without some kind of physical altercation.” Id. at 823.2 The

  North Dakota Supreme Court agreed with that analysis.3

¶ 53   For these reasons, I would vacate the contempt order and I

  respectfully dissent from the majority’s affirmance (with

  modifications) of the contempt order. If any similar contempt

  motions are brought by father, I would instruct the magistrate and

  the district court that mother may only be held in contempt for

  violation of the parenting order if the court finds that mother has

  thwarted the order by suggesting or encouraging, directly or

  indirectly, the children not to spend the court-ordered time with

  their father. I recognize this is a delicate inquiry, but it is not much



  2 I recognize that the appellate court in Votava v. Votava, 865
  N.W.2d 821, 824 (N.D. 2015), was reviewing a lower court order
  that declined to find that the parent was in contempt for not forcing
  the teenaged and pre-teen children to have visitation with their
  father, while here, the magistrate made a finding that the mother
  had substantial control over her children. But Votava nevertheless
  recognizes the obvious ― that the ages of the children matter in this
  context.
  3 At a bare minimum, if I am wrong and the standard adopted by

  the majority passes muster, the parenting order should advise the
  custodial parent of this legal obligation. Otherwise, not only does
  the custodial parent have to guess what coercive measures must be
  employed against a recalcitrant child, but the custodial parent must
  also guess whether there is such an obligation to discipline in the
  first instance.

                                     23
different than other difficult factual determinations that a domestic

relations court often is required to make.




                                 24